Citation Nr: 0600326	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran timely perfected an appeal in the matter 
of entitlement to a service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.  In September 
2005, a hearing was held before the undersigned and the 
matter is now before the Board for final appellate 
determination.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Notice of a December 2001 rating decision which denied 
service connection for bilateral shin splints affecting knees 
and feet was mailed in December 2001; a notice of 
disagreement (NOD) of that denial was received in November 
2002.

3.  An statement of the case (SOC) addressing that rating was 
mailed to the veteran on December 23, 2002; she was advised 
that she was required to file a substantive appeal within 60 
days of the date of the notice, or within one year of the 
decision appealed.  

4.  On March 19, 2003, the RO received the veteran's 
substantive appeal.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claim of entitlement to service connection for bilateral shin 
splints, and the Board lacks jurisdiction to consider this 
matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20. 302(b), 20.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The veteran 
was properly notified of the jurisdictional problem by 
January 2004 correspondence, and was offered the opportunity 
to present argument at her September 2005 hearing before the 
undersigned.  See Marsh v. West, 11 Vet. App. 468 (1998); 
VAOPGCPREC 9-99 (August 18, 1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement to a 
service connection for bilateral shin splints affecting knees 
and feet. The law provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  Thereafter, a claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71]. 38 U.S.C.A. § 7108.

Here, a rating decision in December 2001 denied service 
connection for bilateral shin splints affecting knees and 
feet.  The RO notified the veteran of this decision by a 
letter dated December 7, 2001.  A timely NOD from the veteran 
was received on November 25, 2002.  The RO issued an SOC 
regarding this matter on December 23, 2002.  It was mailed to 
the veteran at her most recent address of record.  She was 
notified that she was required to file a formal appeal to 
perfect her appeal, and a VA Form 9 was provided for that 
purpose.  She was advised that she should respond within 60 
days.  She did not submit her VA Form 9 until March 19, 2003 
which was beyond 60 days from December 23, 2002.  She had 
until February 24, 2003 to file a timely VA Form 9.  

At her hearing, the veteran testified that she filed her 
appeal in a timely manner.  When asked about the 
inconsistency with a February 2004 statement reflecting that 
she did not have enough time to perfect the appeal, she 
conceded that her representative helped her with filing the 
necessary documents, and she was confident that the 
representative had filed these in a timely manner.  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
(as here) or the remainder of the one-year period after the 
mailing of notice of the initial determination, whichever is 
longer.  In this case, the veteran did not perfect her appeal 
by filing a substantive appeal in a timely fashion.  There is 
no record that the representative did either.  Absent a 
timely substantive appeal, the Board is without jurisdiction 
to adjudicate such claim.  Hence, it must be dismissed 
without prejudice.


ORDER

The appeal for service connection for bilateral shin splints 
affecting knees and feet is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


